DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 9, and 10 in the reply filed on 12/28/21 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, it is unclear what is meant by the thickness of a polarizing layer being one-fourth of a light emitting wavelength of the display panel. No wavelength of the emitted light is specified by the claim and display devices are known to emit light of various wavelengths. Therefore, the claim is indefinite. It is believed that (and therefore will be interpreted consistent with for the purposes of examination; see specification at [0036]) this is meant to mean that the plate is a quarter wavelength compensation layer. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Prushinskiy et al. (US 2013/0169515, “Prushinskiy”).
Regarding claim 1, Prushinskiy teaches a film having a polarizer (e.g., with layer 300 or layer 100, [0084]; thus reading on polarizing cover “board”), and having a multilayer film attached thereto (see, e.g., Fig. 12), having a bending region and a non-bending region (e.g., Fig. 12, bending region 110’ and non-bending regions 120’, 130’, [0107]) and having a composite film at the bending region (Fig. 12, including elastic member 500, [0118], over remaining films in the laminate, including, e.g., film 210) and may include a barrier layer (corresponding to the water-blocking layer, and located on the stress buffer layer, e.g., layer 210, Fig. 12, [0056]) and may include a harder film corresponding to the non-bending regions (e.g., 120’, 130’, see [0119], [0126] and Fig. 12, wherein films 120’, 130’ making up substrate 100 are less elastic, and therefore considered harder, than elastic member 500). While Prushinskiy does not explicitly describe layer 210 as being a water-blocking layer, as it is described as being an encapsulating layer, it will be considered to function so as to block water to at least some extent ([0055], [0056]). 
    PNG
    media_image1.png
    295
    600
    media_image1.png
    Greyscale

Regarding claim 2, Prushinskiy teaches that the thickness of the elastic member may be greater than the thickness of the barrier layer 210 (see Fig. 12, showing relative thicknesses of the layer). 
Regarding claim 3, Prushinskiy teaches that the member 500 may be an “elastic member” and may therefore be considered to be “anti-bending” in that reduced stress on the layer 100 ([0118], [0119] thus preventing stress or bending of the layer 100).
Regarding claim 6, Prushinskiy additionally teaches that the bending area may be disposed in the middle or one side of the film (e.g., Figs. 10-12).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prushinskiy as applied to claim 1, above, and further in view of Wang (CN 107331795, hereinafter “Wang,” a machine translation of which has been provided). 
Regarding claims 4 and 5, Prushinskiy fails to specifically teach that the interface has junctions having a plurality of openings and protrusions presently claimed. In the same field of endeavor of flexible display devices and organic films for use therein (see p. 1), Wang teaches that providing an interface between two films, wherein the middle area is a bending area, may be made so as to have rectangular interlocking toothed pattern at the edges of each film in order to improve the connection between the two films and in order to improve the flexibility of the films (see Wang, pp. 1-3, and Fig. 2, below), thus reading on the claimed junctions having a plurality of openings and protrusions presently claimed. Wang teaches that these protrusions may improve the flexibility of the display and the .

    PNG
    media_image2.png
    291
    566
    media_image2.png
    Greyscale

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prushinskiy as applied to claim 1, above, and further in view of Cho et al. (US 2016/0154157, “Cho”).
Regarding claim 7, Prushinskiy teaches generally to include a polarizer ([0084]) but is silent as to the makeup of the film. In the same field of endeavor of display devices (e.g., [0005], [0006]), Cho teaches that a useful polarizer is a circular polarizer having a PVA polarizer (i.e., a linear polarizer in conjunction with a quarter wave plate; [0051] – [0052], [0009] – [0012]) and a liquid crystalline quarter wave compensation layer (i.e., corresponding to the claimed first polarizing layer, [0092], [0066]) in order to protect the polarizer and prevent the reflection of light ([0097], [0063]). It therefore would .

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prushinskiy in view of Cho, in view of Ashida et al. (US 2011/0141409, “Ashida”).
Regarding claims 9 and 10, Prushinskiy teaches a film having a polarizer (e.g., with layer 300 or layer 100, [0084]; thus reading on polarizing cover “board”), and having a multilayer film attached thereto (see, e.g., Fig. 12), having a bending region and a non-bending region (e.g., Fig. 12, bending region 110’ and non-bending regions 120’, 130’, [0107]) and having a composite film at the bending region (Fig. 12, including elastic member 500, [0118], over remaining films in the laminate, including, e.g., film 210) and may include a barrier layer (corresponding to the water-blocking layer, and located on the stress buffer layer, e.g., layer 210, Fig. 12, [0056]) and may include a harder film corresponding to the non-bending regions (e.g., 120’, 130’, see [0119], [0126] and Fig. 12, wherein films 120’, 130’ making up substrate 100 are less elastic, and therefore considered harder, than elastic member 500). While Prushinskiy does not explicitly describe layer 210 as being a water-blocking layer, as it is described as being an encapsulating layer, it will be considered to function so as to block water to at least some extent ([0055], [0056]). 	Prushinskiy teaches generally to include a polarizer ([0084]) but is silent as to the makeup of the film. In the same field of endeavor of display devices (e.g., [0005], [0006]), Cho teaches that a useful polarizer is a circular polarizer having a PVA polarizer (i.e., a linear polarizer in conjunction with a quarter wave plate; [0051] – [0052], [0009] – [0012]) and a liquid crystalline quarter wave compensation layer (i.e., corresponding to the claimed first polarizing layer, [0092], [0066]) in order to protect the polarizer and prevent the reflection of light ([0097], [0063]). It therefore would have been obvious to 
	Prushinskiy fails to specifically teach that the display includes a touch sensor layer or film. In the same field of endeavor of display devices ([0001], [0002]), Ashida teaches that it is widely known to include a touch panel or touch sensors in a display device in order to provide the device with screen-input functions and that it is known to attach a touch panel to the polarizing structure in order to provide a thinner display device than other implementations ([0009], [0029]) and therefore the inclusion of such a layer in the display of Prushinskiy would have been obvious to the ordinarily skilled artisan in order to provide the device with screen-input functions and the end-user with this functionality in the device as well as to provide a thinner display device than other implementations ([0009], [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J FROST/Primary Examiner, Art Unit 1782